SANBORN, Circuit Judge
(concurring). The only reason why the request of each party for a directed verdict in his favor estops him from a determination of any question in his case, by a jury, and, -when one of the requests is granted, restricts the, inquiry in the appellate court to errors of law occurring at the trial and the existence of substantial evidence to support the conclusion of the court, is that these" requests demonstrate the fact that each party waives his right to the determination of any question of fact by the jury and requests the court to decide them all. Blit when a party requests "the court to instruct the jury to return a "verdict in his favor and at the same time prefers a" series of requests for instructions to the jury, the presentation of these requests conclusively shows that he does not intend to waive, and does not waive, his right to a determination by the jury of every question of fact which remains in the case. The effect of such a series of requests is to say to the court that in the opinion of the party who prefers it the evidence is so conclusive in his favor that he is entitled to a verdict on the ground that there is no evidence which, will sustain a verdict against him, that if the court is of his opinion he requests the direction, but that if the court is of the opinion that the evidence is not of this conclusive character in his favor, then he requests the court to submit the issues to the jury under the other instructions he presents. The series of requested instructions to the jury which generally accompanies a request for a directed verdict has ho other office but to indicate that the party who presents them does not waive his right to a trial by jury, but insists upon it if his request for a directed verdict is denied, and if they" do not have this effect, they "are without meaning, purpose or effect. No opinion or decision opposed to this view has been cited except McCormick v. National City Bank, 142 Fed. 132, 133, in which no reason for the conclusion is presented, and Judge Shelby dissents. In no other case where the appellate court has held that the right to a submission of the questions of fact to the jury was waivedi by requests for an instructed verdict was the claim made that the accompanying requests for instructions to the jury demonstrated the fact that the party did "not intend to waive and did not waive it. In my opinion, the right to a submission to the jury of every question of fact upon which the evidence is not so conclusive that a verdict but one way could be sustained, is waived only when a request or motion for a directed verdict, without other 'requests, is made b)r each party, and it is expressly reserved and demanded by presenting, with a request for a directed verdict, requests for other instructions to the jury respecting the issues of fact in the case. The experience of the profession, the practice in the trial courts and the opinions of the appellate courts, in my opinion, uniformly sustain this view. Minahan v. Grand Trunk Western Railway Co. *463(C. C. A.) 138 Fed. 37; Chrystie et al. v. Foster, 9 C. C. A. 606, 61 Fed. 551; Sigua Iron Co. v. Greene, 31 C. C. A. 477, 480, 88 Fed. 207; Kirtz v. Peck, 113 N. Y. 226, 21 N. E. 130; Sutter v. Vanderveer, 122 N. Y. 652, 25 N. E. 907; McCormick v. National City Bank (C. C. A.) 142 Fed. 132, 133. I am therefore compelled to dissent from the conclusion of the majority that the question whether or not there was any evidence which would have sustained a verdict for the plaintiffs was not properly preserved and presented for our consideration. But, after a careful and deliberate examination of the evidence, and the points and arguments of counsel, I concur in the result, on the grounds that there was no error at the trial prejudicial to the plaintiffs, and that the Evidence was insufficient to sustain a verdict in their favor.